Citation Nr: 1627903	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  09-20 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to increases in the (10 percent prior to January 16, 2014, and 40 percent from that date) ratings for lumbar spine degenerative disc disease (DDD).

3.  Entitlement to a rating in excess of 10 percent for residuals of a right clavicle fracture.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to January 16, 2014.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April l962 to May 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2008, February 2009, March 2011 and June 2013 rating decisions of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  In April 2009, the RO assigned a 10 percent rating for the residuals of a right clavicle fracture.  In June 2013, the RO granted service connection for lumbar spine DDD, rated 10 percent effective July 2008.  In February 2014, a 40 percent rating was assigned, effective January 16, 2014.  In October 2014, the case was remanded for additional development (by a Veterans Law Judge other than the undersigned).  In October 2015, the RO granted a TDIU rating, effective January 16, 2014.  The case is now assigned to the undersigned.


FINDINGS OF FACT

1.  An acquired psychiatric disability was not manifested in service, and the preponderance of the evidence is against a finding that any such disability is etiologically related to the Veteran's service.

2.  Prior to January 16, 2014, the Veteran's lumbar spine DDD was manifested by functional impairment no greater than limitation of forward flexion to 90 degrees, with no evidence of muscle spasm; separately ratable neurological manifestations (other than right sciatic radiculopathy) and incapacitating episodes of disc disease were not shown.

3.  From January 16, 2014, the Veteran's lumbar spine DDD has been manifested by forward flexion limited to 25 degrees; the spine is not shown to be ankylosed; separately ratable neurological manifestations (other than right sciatic radiculopathy) and incapacitating episodes of disc disease are not shown.

4.  Throughout, the Veteran's residuals of a right clavicle fracture have been manifested by tenderness and loss of strength with no evidence of dislocation or nonunion, arthritis, or compensable limitation of motion.

5.  Throughout, the Veteran's hearing acuity has been no worse than Level IV in the right ear and no worse than Level I hearing in the left.

6.  The Veteran completed two years of college; has work experience as a carpenter; and last worked in 2001.

7.  Prior to January 16, 2014, the Veteran's service-connected disabilities included lumbar spine DDD, rated 10 percent; radiculopathy of the right sciatic nerve, rated 10 percent; tinnitus, rated 10 percent; left knee degenerative joint disease (DJD), rated 10 percent; residuals of a right clavicle fracture, rated 10 percent; traumatic brain injury (TBI), rated 0 percent prior to May 29, 2013, and 10 percent from that date; and bilateral hearing loss, rated 0 percent; the combined schedular ratings were 40 percent from July 28, 2008; 50 percent from January 12, 2012; and 60 percent from May 29, 2013; until January 16, 2014; they were  not shown to be of such nature and severity as to prevent him from engaging in substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Ratings for lumbar spine DDD in excess of 10 percent prior to January 16, 2014 and/or in excess of 40 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (Code) 5242, 5243 (2015).
3.  A rating in excess of 10 percent for residuals of a right clavicle fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Code 5203 (2015).

4.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Code 6100 (2015).

5.  Prior to January 16, 2014 the schedular requirements for a TDIU rating were not met and a TDIU rating was not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by January and November 2008, March 2010 and January 2011 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Notably, the claim for a higher rating for lumbar spine DDD is on appeal from the initial ratings assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case properly provided notice on the downstream issues of entitlement to an increased initial rating.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and VA medical records have been secured.  As is discussed in greater detail below, he was afforded adequate VA examinations to determine the nature and etiology of his psychiatric disability, and the severity of his low back disability, right clavicle fracture and hearing loss.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent for complaints or findings concerning a psychiatric disability.  A psychiatric evaluation on the May 1965 service separation examination was normal.   In a February 1966 report of medical history, the Veteran denied frequent trouble sleeping, frequent nightmares, depression, excessive worry and nervous trouble.  Psychiatric evaluation on February 1966 service examination was normal.  

The Veteran submitted a claim seeking service connection for disabilities other than a psychiatric disability in February 2000.  

In June 2001 the Veteran was admitted to the psychiatric unit of a VA hospital with suicidal ideation and an overwhelming sense of grief.  On the day prior to admission, he was at a regular visit with his psychiatrist and presented in an extremely agitated and upset state.  It was noted he had frequent thoughts of suicide, his financial situation had worsened, and he was worried about his son who was in jail and his daughter who had health problems.  He stated he could not work due to his physical problems and had not slept well for a few years.  His past medical history was significant for recurrent depressive disorder, and it was noted he had first been seen in 2000.  He had a long history of anger management problems and violence that resulted in numerous incarcerations, both in and out of service.  

VA outpatient treatment records show that in June 2001, the Veteran described having intense feelings of guilt out of not having gone to Vietnam.  He stated that he trained with a company that went to Vietnam and several of his comrades were killed.  In August 2001, he talked about his military experiences and described having stressful incidents that affected him negatively, but not to the point of causing posttraumatic stress disorder (PTSD).  Later that month, a psychiatrist opined that he felt the Veteran suffered from a constellation of disorders including major depression, partial PTSD disorder, alcohol abuse and problems with anger and impulsivity. In May 2003, he complained of frequent anxiousness and a depressed mood for the previous two to three years and stated that he was haunted by awful memories often related to his experiences in service and regrets of the past.  He denied a history of depressive episodes prior to two to three years ago.

On March 2008 VA examination, the Veteran stated that he wakes up in pain if he sleeps on his right side.  He noted he had decreased range of motion and a decreased ability to reach.  His average pain was 4/10.  Examination found an obvious deformity of the distal third of the clavicle, which was mildly tender to palpation.  He had full range of motion of the right shoulder, with pain at the extremes.  There was no crepitation.  The diagnosis was history of right clavicular fracture with residual deformity.  

On March 2008 VA audiological examination, audiometry found that right ear puretone thresholds in decibels were 35, 45, 50 and 60 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 25, 20, 40 and 75.  The average puretone thresholds were 48 in the right ear and 40 in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 96 percent in the left ear.  The diagnosis was normal to severe high frequency sensorineural hearing loss (SNHL) in each ear.  

VA outpatient treatment records show that in June 2009, the Veteran talked about his long history of depression as related to his experiences in Vietnam.  He stated that his symptoms of depression did not start until he entered service.  

In December 2009 the Veteran filed a claim for a TDIU rating, reporting he had work experience as a carpenter, and had last worked in December 2001.  He indicated he completed two years of college.  

On an application for total and permanent discharge of a Federal Family Education Loan Program in January 2010, a VA physician indicated that the Veteran's major depression and panic disorder prevented him from working in any capacity in any field of work.  In an attached statement, the Veteran noted that the form had been submitted previously, but that the physician had completed it incorrectly.

On March 2010 VA examination, the Veteran stated he had pain in the clavicle and not the shoulder and that the right clavicle pain would prevent him from working.  It was noted that he is right-handed.  Examination found that the distal end of the right clavicle had a 30 degree downward bend two centimeters in length.  No lesions, erythema, ecchymosis, heat, instability, swelling or drainage were noted.  There were no crepitus, tender areas or guarding/grimacing to the right shoulder.  There was tenderness to palpation over the distal clavicle and to a lesser degree in the acromioclavicular joint.  There was slight pain with motion, with evidence of weakness and decreased strength with range of motion.  There were no lack of endurance, instability, fatigue, spasm, incoordination, subluxation, obvious atrophy or tone.  Forward flexion of the right shoulder was 0 to 180 degrees, abduction was 0 to 170 degrees, and internal and external rotation were 0 to 80 degrees.  It was noted that forward flexion in the supine position was not more painful than when performed in a pronated position.  There were no limitations following repetitive use testing.  The diagnoses were residual pain and deformity at the distal end of the right clavicle and calcific bursitis of the right shoulder, status post clavicle fracture.  

On March 2010 VA audiological evaluation, audiometry found that right ear puretone thresholds, in decibels, were 30, 40, 50 and 70 at the 1,000, 2,000, 3,000 and 4,000 Hertz frequencies, respectively.  At corresponding frequencies in the left ear, puretone thresholds were 30, 25, 50 and 80 decibels.  The average puretone thresholds were 48 decibels for the right ear and 46 for the left.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 88 percent in the left.  The diagnosis was severe bilateral SNHL.   On March 2010 VA ear examination, it was noted that the impact of the Veteran's hearing loss on occupational functioning occurred with background noise, and that he could not understand words spoken from behind.

VA outpatient treatment records show that in June 2010, the Veteran complained of upper and lower back pain which radiated to the right lower extremity.  He denied numbness or weakness.  Examination found limited lumbar spine mobility due to pain.  There was no pain on percussion.  An epidural steroid injection was scheduled.

In October 2010, a VA psychologist stated she had been the Veteran's therapist since 2007 and that during that time, she had observed his symptoms of major depression, to include sadness, anger, hopelessness and irritability,  She opined that the Veteran's depression had its origins, to a degree, from his military service in Vietnam.  She noted he reported being on multiple "mount outs" where he was given live ammunition and told to lock and load and to make a last will and testament because he was going into battle imminently.  The psychologist surmised these were training missions and mobilization exercises.  The Veteran indicated he felt positive he was going to be killed and recalled feeling terrified, hopeless and very fearful for his life at those times.  He also described an incident when the holds of the ship were on fire during a typhoon and he was told the ship would have to be abandoned.  He stated he was sure during this incident that the ship would sink and he would drown.  The psychologist stated the symptoms the Veteran reported might be related to some aspect of PTSD, but major depression and PTSD often co-occur, and the Veteran's presentation had a distinctly depressive character.  She reiterated her opinion that his continuing mental health symptoms are likely related to his service in Vietnam.  

On January 2012 VA examination of the back, the Veteran stated he had constant back pain rated 7-8/10.  He noted he had daily flare-ups during which the pain was 10/10.  The flare-ups of pain last about one hour.  Examination found that forward flexion of the lumbar spine was to 90 degrees, extension was to 0 degrees, lateral flexion was to 10 degrees to the right and 15 degrees to the left and rotation was to 20 degrees to the right and 25 degrees to the left.  There was pain with all movements.  The Veteran was able to perform repetitive use testing with no additional limitation of motion.  His functional loss consisted of less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, interference with sitting, standing and/or weight-bearing.  There was no localized tenderness or pain to palpation.  There was no guarding or muscle spasm.  Muscle strength testing was 4/5 at the hips, knees, ankles and great toes.  There was no muscle atrophy.  Reflexes were 2+ at the knees and ankles.  Straight leg raising was negative bilaterally.  It was noted the Veteran had intervertebral disc syndrome, but had not had incapacitating episodes in the previous 12 months.  The diagnosis was lumbar spine DDD.  The examiner stated there had been no improvement in the back that would allow the Veteran to work.  He could not cook or do dishes, and had pain putting on a shirt or jacket due to back pain.  She noted the Veteran's daughter was doing essentially everything for him around the house.  He was able to move about 20 feet, but then had to find a place to sit down.

On January 2012 VA TBI examination, the Veteran stated he had problems with gait imbalance, short-term memory and difficulty with eye opening.  He received a diagnosis of a Parkinson's disease variant in 2011.  The examiner noted that VA records showed that a neuropsychological evaluation in June 2011 was within normal limits, except for verbal abstraction.  It was noted that the tests showed that "his current level of pain, physical disability, poor adherence to medication schedules and the use of marijuana for pain may be limiting his ability to think clearly."  It was noted he was mildly cognitively impaired, but not demented.  Examination found that the Veteran did not have subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI.  A mini mental status evaluation score was 25/30.  The examiner stated that the residuals of a TBI did not impact his ability to work.  The examiner stated that the Veteran's cognitive problems are less likely as not associated with his mild TBI and most likely associated with another medical condition.  She also noted that his worsening gait imbalance and problems with eye opening are less likely as not associated with his mild TBI and are most likely associated with both peripheral polyneuropathy and Parkinsonism.

On January 16, 2014 VA examination of the back, the Veteran stated his back went out four weeks earlier and that he had lots of pain.  He noted he had flare-ups and that when the pain was really bad, he could not do anything.  Examination found that forward flexion was to 25 degrees, extension to 0 degrees, lateral flexion was to 5 degrees to the right and 10 degrees to the left, and rotation was to 5 degrees bilaterally.  There was pain with all movements.  He was unable to perform repetitive use testing due to the risk of falling since he was very unsteady on his feet and was in great pain.  The Veteran's functional loss consisted of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion, interference with sitting, standing and/or weight-bearing, and lack of endurance.  There was tenderness to palpation over the lower thoracic area with moderate right paraspinous muscle spasm.  The muscle spasm did not result in abnormal gait or spinal contour.  There was guarding, but it did not result in abnormal gait or spinal contour.  Muscle strength testing was 4/5 at the hips, knees, ankles and great toes.  There was no muscle atrophy.  Reflexes were 0/0 at the knees and ankles.  Sensation was absent in the lower leg/ankle and foot/toes bilaterally.  There was normal sensation at the thighs and knees.  Straight leg raising was positive on the right and negative on the left.  It was noted the Veteran had severe constant pain in the right lower extremity.  There were mild paresthesias and mild numbness in the right lower extremity.  The spine was not ankylosed.  The diagnoses were sciatica and scoliosis.  It was noted there was degenerative arthritis of the spine and intervertebral disc syndrome and that the Veteran had not had any incapacitating episodes of disc disease in the previous 12 months.  The functional impact was that the Veteran was not able to perform tasks required for carpentry, as he was unable to use tools, and could not carry, lift, walk, stand or sit for extended periods of time and/or distance.  The examiner commented that she was unable to opine whether pain, weakness, fatigability or incoordination would significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time in terms of degree of additional range of motion loss due to pain on use or during flare-ups because there was insufficient medical evidence to make that assessment.  

On March 2014 VA aid and attendance examination, it was noted that the Veteran had chronic sciatica and low back pain radiating down the right leg.  

On June 2015 VA audiological examination, audiometry found that puretone thresholds in the right ear were 45, 45, 55 and 65 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, puretone thresholds were 40, 35, 55 and 0.  The average puretone thresholds were 53 in the right ear and 33 in the left.  Speech audiometry revealed speech recognition ability of 100 percent in each ear. 

On June 2015 VA PTSD examination, the diagnosis was major depressive disorder.  The examiner stated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  She noted the Veteran had not served in combat, and was not exposed to actual or threatened death or serious injury.  She stated that his major depressive disorder could be caused by service, but it was unclear.  She stated that the note from the psychologist alluded to this possibility, but it did not appear that anyone was able to fully link the symptoms with service.  She noted that the Veteran was unable to communicate effectively, making the link unclear.  In a July 2015 addendum report, the VA examiner opined that the Veteran's difficulties were not likely attributable to service.  She noted he had a successful career as a carpenter and his psychiatric hospitalization for suicidal ideation was not until 2000 or 2001 [many years after service].  

The Veteran's service-connected disabilities include lumbar spine DDD, rated 10 percent prior to January 16, 2014, and 40 percent from that date; radiculopathy of the sciatic nerve of the right lower extremity, rated 10 percent prior to January 2012 and 20 percent from that date; tinnitus, rated 10 percent; left knee degenerative joint disease, rated 10 percent; residuals of a right clavicle fracture rated 10 percent; TBI, rated 0 percent prior to May 29, 2013, and 10 percent from that date; and bilateral hearing loss, rated 0 percent.  The combined schedular ratings were 40 percent from July 28, 2008; 50 percent from January 12, 2012; and 60 percent from May 29, until January 16, 2014.

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

At the outset, it is noteworthy that the Veteran did not serve in combat, and is not shown to have been exposed to a stressor event in service.  His STRs are silent for complaints or findings suggestive of a psychiatric disability.  There was no indication of any psychiatric abnormalities on a February 1966 service examination.  The Board also notes that the Veteran completed a report of medical history wherein he denied any psychiatric problems, and a psychiatric evaluation then was  normal.  

The record shows that the Veteran stated he was first treated for psychiatric difficulties in 2000, approximately 25 years following his discharge from service.  See June 2001 VA hospitalization report.  He has repeatedly denied having psychiatric problems prior to 2000.  This is inconsistent with his more recent claim that he has had psychiatric problems since service.  The Board notes that a VA psychologist, who began treating the Veteran in 2007, noted he described various incidents that precipitated his psychiatric problems in October 2010 and concluded that his symptoms were likely related to his service in Vietnam.  However, that report has no probative value as it is premised on an inaccurate medical history; the Veteran did not serve in Vietnam (and the incidents he described did not take place in Vietnam).  

On June 2015 VA psychiatric examination, the examiner noted the Veteran's major depressive disorder could have been caused by service, but it was not clear.  She referred to the statement from the VA psychologist and noted that the record did not show that anyone had definitively linked the Veteran's symptoms to service.  A July 2015 addendum notes that the examiner found that the Veteran's psychiatric disability was not likely attributable to service.  She pointed out that he was not treated until 2000, many years after service.  This opinion was based on a review of the record.  

An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The Board finds the July 2015 VA examiner's opinion that the Veteran's major depressive disorder cannot be related to his military service to be the most probative evidence in the record regarding the nature and etiology of the Veteran's psychiatric disability.   The examiner expressed familiarity with the entire record and the negative nexus offered includes rationale that cites to supporting factual data, including that the Veteran's psychiatric disability was not clinically documented until decades following his service.  Therefore, it merits greater probative value than the October 2010 statement by the VA psychologist which is premised on an inaccurate factual history.  Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for a psychiatric disability, and that the appeal in the matter must be denied.




	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken considering the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

	Lumbar spine DDD

Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Notes following provide:  That any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately rated, under an appropriate diagnostic code.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Notes 1 and 2.

[The Veteran has established service connection for right lower extremity sciatic nerve radiculopathy, which is separately rated, and that rating is not at issue herein.]  

The Board will initially consider whether a rating in excess of 10 percent is warranted for lumbar spine DDD prior to January 16, 2014.  There is limited evidence in the record pertaining to that period.  The Veteran was noted to have limitation of lumbar spine motion in June 2010, but the range of motion was not provided.  A January 2012 VA examination of the spine found that forward flexion was to 90 degrees and that the combined range of motion was 160 degrees.  He did not have additional limitation of motion with repetitive use testing.  There was no evidence of muscle spasm or guarding.  These findings are consistent with the 10 percent rating assigned, and do not provide a basis for an increase in the rating.  This examination is the only one in the record for this period of time with findings sufficient to rate the lumbar spine disability.  Incapacitating episodes of disc disease and neurological manifestations other than right sciatica were not shown.  

A 40 percent rating has been assigned from January 16, 2014 based on findings on VA examination on that date.  To warrant a rating in excess of 40 percent, the evidence must show unfavorable ankylosis of the thoracolumbar spine.  Ankylosis is immobility or consolidation of a joint due to disease, injury, or surgical procedure.  Dorland's Illustrated Medical Dictionary, at 94 (32nd ed. 2012).  Since the Veteran retains some, albeit quite limited, motion, the thoracolumbar spine is not immobile, and not ankylosed.  Therefore, a higher rating based on ankylosis is not warranted.  Furthermore, neurological manifestations other than right sciatica (which is separately rated) have not been shown, and are not alleged.

DDD may also be rated under Code 5243 (based on incapacitating episodes).  On January 2014 VA examination it was noted that the Veteran had not had any incapacitating episodes during the previous year (and there is no indication in the record that the Veteran was ever placed on bedrest for his back disability by a physician).  Accordingly rating based on incapacitating episodes is not for consideration..  

The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the schedular criteria for ratings for lumbar spine DDD in excess of 10 percent prior to January 16, 2014 and/ or in excess of 40 percent from that date.  Accordingly, the Board finds that the preponderance of the evidence is against this claim for increase.

	Residuals of a right clavicle fracture 

A 20 percent rating is warranted for dislocation of the clavicle or scapula of the major extremity.  A 20 percent rating may also be assigned for nonunion of the clavicle or scapula with loose movement.  Without loose movement, a 10 percent rating is warranted.  A 10 percent rating may also be assigned for malunion of the clavicle or scapula.  Code 5203.

A 30 percent evaluation may be assigned for limitation of motion of the arm of the major extremity midway between the side and shoulder level or at the shoulder level.  When the limitation of motion is to the shoulder level, a 20 percent evaluation is assignable.  Code 5201.

The record reflects that the Veteran has a right clavicle deformity.  A March 2010 VA examination found a 30 degree, 2 centimeter downward bend, as well as tenderness over the distal clavicle and acromioclavicular joint and slight pain with motion and some loss of strength.  These findings are consistent with the criteria for a 10 percent rating under Code 5203.  The ranges of motion reported to not reflect compensable limitations of motion and there is no indication in the record that there is dislocation or nonunion of the clavicle or scapula.  Accordingly, the criteria for a rating in excess of 10 percent are not met.

The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the schedular criteria for a rating in excess of 10 percent for the residuals of a right clavicle fracture, and a rating in excess of 10 percent is not warranted.

	Bilateral hearing loss 

Ratings for hearing loss disability are determined  by the application of criteria set forth in 38 C.F.R. § 4.85, Code 6100, and 38 C.F.R. § 4.86,.  Under these criteria, evaluations of bilateral defective hearing range from 0 to 100 percent based on impairment of hearing acuity as reflect by the results of controlled speech discrimination tests and average puretone threshold levels as measured by audiometry in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels, ranging from Level I (for essentially normal hearing acuity) through Level XI (for profound deafness).  The percent rating is derived by applying Table VII to the hearing acuity Levels found by application of Table VI to audiometry findings.  see also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Applying 38 C.F.R. § 4.85 Table VI to the findings on March 2008 VA audiometry establishes that the Veteran had Level IV hearing in the right ear and Level I hearing in the left ear.  March 2010 VA audiometry found the Veteran had Level III hearing in the right ear and Level II hearing in the left; and June 2015 VA audiometry found the Veteran had Level I hearing acuity in each ear.  The findings on each examination warrant a 0 percent rating.  The Board finds that the examinations were adequate for rating purposes; they were conducted in accordance with regulatory criteria, and the examiner specifically commented on the type of functional impairment that results from the hearing loss shown.  There is no indication in the record that the Veteran's bilateral hearing loss impacts his ability to work.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Veteran is competent to report symptoms he experiences, including difficulty hearing, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a compensable rating for bilateral hearing loss.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a compensable rating for bilateral hearing loss.

The Board has considered whether referral of any of these matters for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's lumbar spine DDD, residuals of a right clavicle fracture and bilateral hearing loss are encompassed by the schedular criteria for the ratings now assigned.  He has not alleged/identified any symptoms or functional impairment not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The matter orf entitlement to a TDIU rating is addressed below.

	TDIU

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

It is the established policy of VA that all Veterans who are unable to pursue a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

At the outset, the Board notes that prior to January 16, 2014, the Veteran's service-connected disabilities were only rated 60 percent or less, combined, and did not share a common etiology or involve a single bodily system.  Consequently, the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a) were not met prior to that date.  The analysis turns to whether he was nonetheless shown to be unemployable, so as to warrant referral for consideration of an extraschedular TDIU rating under 38 C.F.R. § 4.16(b).  

In January 2010 a VA physician stated that due to his psychiatric disability the Veteran was unable to work in any capacity.  However,. As the Veteran has not established service connection for a psychiatric disability,  and the effects of a psychiatric disability may not be considered in ascertaining his eligibility for a TDIU rating, the opinion does not support the Veteran's claim.    

On January 2012 VA examination of the back it was noted that the Veteran's daughter was taking care of him and she did almost everything around the house.  His movement was very limited as he had to sit after walking 20 feet.  The findings on the examination found he had some limitation of low back motion, but was able to perform repetitive use testing with no further limitation of motion, and did not have guarding or muscle spasm.  While the effects of the back lower extremity and clavicle disabilities may have precluded participation in the more strenuous types of employment or employment requiring prolonged standing or extended walking, there is no indication in the record that they were of a nature inconsistent with sedentary, and less strenuous types of employment (such as clerical work which would be compatible with his education that includes a couple of years of college).  The Board notes that while the clavicle disability results in some loss of strength and slight loss of motion, such impairment would not preclude e.g., working on a keyboard. 

A January 2012 examination for TBI found that the Veteran had gait imbalance and memory problems, but that such manifestations were associated with the Veteran's Parkinson's (which is not service-connected), and the effects of which also may not be considered.  

There is nothing in the clinical record suggesting that prior to January 16, 2014 the Veteran's service-connected disabilities, of themselves, precluded his participation in substantially gainful employment.  

The issue is not whether the Veteran was unemployed or had difficulty finding employment, but rather, whether prior to January 2014 he was capable of performing acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board acknowledges that the Veteran may have had limitations on the types of work available to him due to low back disability and residuals of the right clavicle fracture; however, the preponderance of the evidence of record demonstrates that, prior to January 16, 2014, he was not precluded by his service-connected disabilities from securing and following substantially gainful employment.  Accordingly, referral of this matter for consideration of an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) is not warranted.





ORDER

Service connection for a psychiatric disability is denied.

Ratings for lumbar spine DDD in excess of 10 percent prior to January 16, 2014 and/or in excess of 40 percent from that date are denied.

A rating in excess of 10 percent for residuals of a right clavicle fracture is denied.

A compensable rating for bilateral hearing loss is denied.

A TDIU rating prior to January 16, 2014 is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


